Citation Nr: 0620044	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently rated separately as 10 percent for 
degenerative joint disease and 20 percent for internal 
derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a videoconference Board hearing in 
June 2004.  In September 2004 the Board remanded the issue 
for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is characterized by pain; 
limitation of flexion is limited to 85 degrees and limitation 
of extension is limited to 10 degrees.  

2.  The veteran's service-connected internal derangement of 
the right knee is moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).  

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected internal derangement of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the June 2003, February 2005, and December 
2005 VCAA letters have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the letters, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the letters notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the VCAA letters, the RO informed the appellant of the 
applicable laws and regulations regarding the claim, the 
evidence needed to substantiate such claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also 
finds that all necessary development has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including VA treatment records.  The 
appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
videoconference Board hearing in June 2004.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied. 

While the VCAA letters did inform the veteran that for the 
increased rating claim the evidence needed to show that his 
service-connected disorder increased in severity, the letter 
did not provide notice of the applicable rating criteria.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish disability ratings 
or effective dates for the issue on appeal, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disorder 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected right knee disorder has 
received separate ratings under the provisions of Diagnostic 
Codes 5010 and 5257.  Diagnostic Code 5010 applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The veteran had a torn cartilage and underwent right knee 
surgery in service.  An August 1969 rating decision granted 
the veteran service connection for internal derangement of 
the right knee with synovitis and assigned a 10 percent 
evaluation under Diagnostic Code 5257.  An April 1996 rating 
decision increased the rating for internal derangement of the 
right knee to 20 percent under Diagnostic Codes 5010-5257.  A 
May 1999 rating decision continued the 20 percent evaluation 
for internal derangement of the right knee and granted 
service connection for moderate degenerative arthritis of the 
right knee and assigned a 10 percent evaluation.  

VA medical records from the 1990s to 2000s showed the veteran 
complained of increased right knee pain and was treated for 
arthritis.  An April 1999 VA examination found that the 
veteran had range of motion from within 5 degrees of full 
extension to 110 degrees of flexion with pain at extremes of 
motion.  He had slight valgus pseudo laxity with opening 
medially.  X-rays showed degenerative changes.  The diagnosis 
was moderate degenerative arthritis, right knee, status post 
service-connected medial meniscectomy.  The examiner 
commented that the veteran was limited in the amount of heavy 
activities he could engage in.  In his May 2002 claim the 
veteran asserted that he could work only part-time because he 
was limited in the amount of time he could stand.  

During a June 2002 VA examination the examiner noted the 
veteran was wearing a knee brace.  Physical examination 
revealed that the veteran walked with an antalgic gait on the 
right, he had a well healed incision, he had extension to 
within 10 degrees of full, he had flexion to 95 degrees, he 
had pain along the medial joint line, had valgus pseudo 
laxity, he had no instability on anterior or posterior drawer 
or anterior Lachman's, and he had no varus or valgus 
instability but he had moderate crepitation and a mild 
effusion.  X-rays found aggressive arthritis.  The diagnosis 
was degenerative joint disease, right knee, status post 
meniscectomy, moderately severe.  

A July 2003 note from a private doctor indicated that the 
veteran apparently had right knee crepitus with extension at 
70 degrees and flexion at 30 degrees.  During a July 2003 VA 
examination the veteran apparently reported that he continued 
to have occasional episodes of giving way when he mowed his 
lawn.  Physical examination found the veteran manifested an 
antalgic gait on the right.  He lacked 10 degrees of full 
extension, flexion was limited to 85 degrees.  No instability 
was noted.  X-rays confirmed arthritis.  The diagnosis was 
degenerative joint disease, right knee, status post 
arthrotomy with meniscectomy, moderately severe.  

VA medical records from August 2003 to March 2005 revealed 
that the veteran had near full extension and flexion at 
maximum was limited to 110 degrees.  During his June 2004 
Board hearing the veteran testified that he wore a knee 
brace, his knee gave out causing him to fall, and he walked 4 
miles 3 times per week.  

The veteran's final VA examination of record was in November 
2005.  The veteran complained of pain, swelling, and his 
right knee giving way.  He could walk for approximately 2 
miles.  There was no history of dislocation or subluxation.  
Physical examination indicated that the veteran had an 
antalgic gait, his passive and active range of motion was 0 
to 90 degrees with pain and 0 to 95 degrees without pain.  
There was no fatigue, weakness, lack of endurance or loss of 
motion on repetitive use.  There was guarding of movement.  
Bilateral knee x-rays continued to find mild degenerative 
changes with medial compartment narrowing and osteophyte 
formation.  The diagnosis was degenerative joint disease of 
the right knee of moderate severity.  

The veteran is not entitled to a rating in excess of 10 
percent for his service-connected degenerative joint disease 
of the right knee under Diagnostic Codes 5003, 5010, 5260, 
5261 as he did not have sustained flexion in his right knee 
limited to 30 degrees and extension limited to 15 degrees.  
While the Board recognizes that the July 2003 note from a 
private doctor indicated that the veteran had right knee 
crepitus apparently with extension at 70 degrees and flexion 
at 30 degrees, this appears to have been an isolated incident 
as the rest of the evidence revealed that at most the veteran 
was limited to within 10 degrees of full extension and 85 
degrees of flexion.  The Board has considered the VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  This however does not 
seem to apply to the veteran's case given that he did not 
meet the criteria to receive a compensable rating under 5260 
as the evidence showed that at most his right knee flexion 
was limited to 85 degrees.  Diagnostic Code 5260 provides 
that flexion that is limited to 60 degrees is noncompensable 
and flexion limited to 45 degrees warrants a 10 percent 
rating.  VAOPGCPREC 9-2004 held that separate ratings could 
be assigned when the criteria under Codes 5260 and 5261 were 
met.  In the present case, there is no basis for a 
compensable rating under Diagnostic Code 5260.  The veteran 
already is receiving a 10 percent rating and given that his 
extension at most is limited to 10 degrees, the maximum 
rating he could receive under Diagnostic Code 5261 is 10 
percent.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings when limitation of 
flexion is noncompensable and believes that the 10 percent 
rating for limitation of motion with pain (although 
noncompensable under Code 5260) under Codes 5010-5003 is all 
that is permitted.  

The evidence also has not established that the veteran's 
service-connected internal derangement of the right knee 
rises to the level of being severe thereby meriting a rating 
in excess of 20 percent under Diagnostic Code 5257.  The 
evidence showed that the veteran wore a knee brace, there was 
some pseudo laxity, and episodes of the knee giving way; 
however, there appeared to be no instability and the veteran 
was able to walk 2 to 4 miles.  His most recent November 2005 
VA examination noted that there was no history of dislocation 
or subluxation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


